Citation Nr: 0739380	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-37 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for claimed partial loss of 
the right ring finger with pain and twitching.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in June 2007.


FINDING OF FACT

The veteran's currently demonstrated right ring finger 
disability is not shown to be due to an injury suffered 
during his period of active duty service.


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
partial loss of the right ring finger with pain and twitching 
due to an injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this case, however, there is not sufficient evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in August 2002 and February 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and Court cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed March 2003 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Moreover, the RO readjudicated the appeal in a 
June 2004 Statement of the Case.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In an October 2007 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.   

Finally, the Board notes under 38 C.F.R. § 19.31, it is 
incumbent upon the agency of original jurisdiction, here the 
RO, to issue a Supplemental Statement of the Case (SSOC) 
following its receipt of new and pertinent evidence.  In the 
present case, the SOC was issued on June 17, 2004.  
Subsequently, the RO received additional medical evidence 
dated September 2004 to July 2007.  The RO never issued an 
SSOC addressing this additional evidence.  

In this present case, while additional evidence has been 
received, this additional evidence is not pertinent to the 
issue on appeal.  This additional evidence documents 
treatment the veteran received for various other 
disabilities; however, the evidence does not include 
notations of treatment for a right ring finger disability.  
Thus, the failure of the RO to issue a SSOC following receipt 
of this additional evidence constitutes harmless error.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

A careful review of the claims folder shows that the service 
medical records for the veteran are missing and presumed to 
have been destroyed.  VA has a heightened duty to assist the 
veteran when records are missing and presumed to have been 
destroyed.  Cuevas. v. Principi, 3 Vet. App. 542 (1992).  

The Board observes that VA has attempted to obtain records of 
treatment the veteran received while stationed at Camp 
Pendleton in California.  The Board notes that the response 
was that medical records were unable to be located.  Thus, no 
further efforts to obtain such records are therefore 
necessary.  See generally Counts v. Brown, 6 Vet. App. 473, 
477 (1994) (there is no duty to assist when the 
unavailability of records is acknowledged), quoting Porter 
v.Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek 
to obtain that which does not exist).

VA records reflect that the veteran began treatment for 
unrelated disorders in 1999.  Not until 2002, in connection 
with his claim regarding his right finger disability, did he 
make any complaint concerning same.  These records reflect 
that the veteran worked as a cook.  In a September 2002 VA 
treatment record, the veteran reported that he injured the 
tip of the right ring finger while he was in the Marine 
Corps.  (The veteran's military specialty was baker.)  Since 
that time he has had pain and tingling every time he used his 
hands.  The pain was worse with movement and better with 
rest.  The examiner noted there was evidence of an old scar 
on the right ring finger.  There was no tenderness.  
Sensation was mildly decreased.  In a November 2003 VA 
treatment record, the veteran reported right ring finger 
trauma in 1975 when part of the distal pad avulsed while 
opening a can.  He complained of "twings" of tingling on and 
off since that time.  The examiner noted there was slight 
loss of soft tissue on the distal pad of the right ring 
finger.  No further comment or opinion as to etiology was 
offered by the examiner.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional).

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his June 2007 
Board hearing testimony and his various other lay statements.  
During his June 2007 Board hearing, the veteran testified 
that he injured his right ring finger in service while trying 
to open a can. As a result, he suffered disfigurement to his 
finger that was still evident and affected his employment.  
The veteran was invited to submit evidence showing the 
presence of such disability at time frame closer to service; 
however no such evidence was received.

Further, as noted above, the first document of record of a 
right ring finger disability is the September 2002 VA 
treatment record, some twenty-six years after his separation 
from service and in conjunction with his filing of a claim 
for service connection for this disorder.  Earlier VA 
treatment records contain no references to such injury or 
disability.  In this regard, evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for partial loss of the 
right ring finger with pain and twitching and this claim must 
be denied.  The Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for claimed partial loss of the right ring 
finger with pain and twitching is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


